Citation Nr: 1042182	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-18 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1982 to April 
1998.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 decision of the RO that denied a 
disability rating in excess of 20 percent for service-connected 
degenerative disc disease of the lumbar spine.  The Veteran 
timely appealed.

In June 2010, the Veteran testified during a hearing before the 
undersigned at the RO.


FINDINGS OF FACT

1.  Throughout the course of the rating period on appeal, the 
Veteran's degenerative disc disease of the lumbar spine has been 
manifested by flexion of the thoracolumbar spine beyond 
30 degrees and painful motion; ankylosis, incapacitating 
episodes, and doctor-prescribed bed rest have not been 
demonstrated.

2.  For the period from March 20, 2008 to January 29, 2010, the 
Veteran's degenerative disc disease of the lumbar spine also has 
been manifested by mild incomplete paralysis of the sciatic nerve 
of the right lower extremity; moderate or severe incomplete 
paralysis, or complete paralysis has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine, based on 
orthopedic findings, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2010).

2.  For the period from March 20, 2008 to January 29, 2010, the 
criteria for a separate 10 percent disability evaluation for 
associated incomplete paralysis of the sciatic nerve of the right 
lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 
4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

A recent decision by the United States Court of Appeals for the 
Federal Circuit has addressed the amount of notice required for 
increased rating claims, essentially stating that general notice 
is adequate and notice need not be tailored to each specific 
Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Through March 2008 and March 2009 letters, the RO 
notified the Veteran of elements of an increased rating claim and 
the evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence needed 
to substantiate the claim.  

In the March 2008 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on appeal 
has been fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records and outpatient treatment 
records, and has arranged for VA examinations in connection with 
the claim on appeal, reports of which are of record and appear 
adequate.  The Veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that has 
not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
the Veterans Law Judge who chairs a Board hearing fulfill two 
duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties 
consist of (1) fully explaining the issues and (2) suggesting the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the line of questioning concentrated on the 
criteria needed for an increased rating.  It sought to identify 
any pertinent evidence not currently associated with the claims 
folder that might have been overlooked, or was outstanding that 
might substantiate the claim.  Moreover, neither the Veteran nor 
his representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2); and no prejudice has been identified in the 
conduct of the Board hearing.  

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability 
evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. 4.1.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2010), pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-
5 (1997); 38 C.F.R. § 4.59 (2010).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent evaluation is assignable each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Service connection has been established for degenerative disc 
disease of the lumbar spine, effective April 14, 1998.  The RO 
had evaluated the Veteran's disability as 20 percent disabling 
initially under 38 C.F.R. § 4.71a, former Diagnostic Code 5293-
5292.  While a hyphenated diagnostic code generally reflects 
rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO 
has considered both diagnostic codes, alternatively.  
 
Currently, spinal disabilities are primarily evaluated under a 
general rating formula.  Under this revised formula, a 20 percent 
evaluation is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Higher evaluations 
are assigned for unfavorable ankylosis of the entire spine, or 
the entire thoracolumbar spine, which are not relevant to the 
Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2010).  

Alternatively, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the basis of 
incapacitating episodes over the past 12 months, or under the 
general rating formula (which provides the criteria for rating 
orthopedic disability, and authorizes separate evaluations of its 
chronic orthopedic and neurologic manifestations), whichever 
method results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks, but less than four 
weeks, during the past 12 months.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks, during the past 12 
months.  A maximum, 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide that, 
when evaluating on the basis of chronic manifestations, VA should 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes; and 
evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurological diagnostic code or 
codes.

Where intervertebral disc syndrome is present in more than one 
spinal segment, and provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurological manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

In general, the rating criteria take into account pain and other 
symptoms.  In the case of spine disabilities, pain is often the 
primary factor limiting motion and is almost always present when 
there is muscle spasm.  Therefore, an evaluation based on pain 
alone would not be appropriate, unless there is specific nerve 
root pain, for example, that could be evaluated under the 
neurological sections of the rating schedule.  Schedule for 
Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 
2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

The Board notes that the Veteran is competent to testify on 
factual matters of which he has first-hand knowledge.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).

Private treatment records, dated in April 2007, reflect that the 
Veteran underwent a physical therapy evaluation for symptoms of 
right-sided low back pain of long duration.  At that time the 
Veteran reported having intermittent flare-ups with severe spasms 
in the past, but that he had not had spasms in the last ten 
years.  He reported having low back pain, generally associated 
with activity, especially bending, twisting, and lifting-type 
motions.  Some of his symptoms in his leg and foot were similar 
to previous radicular symptoms the Veteran had related to his low 
back pain.  The Veteran reported working as a postman between 8 
and 12 hours daily, and that his route required more walking.

On examination, range of motion of the lumbar spine was one-half 
normal range on [flexion]; three-quarters normal range on 
extension; and one-half normal range on right and left side-
bending, with moderate pain reproduced at end of range.  The 
Veteran was found to be hypomobile on palpation throughout the 
thoracic and lumbar spine, with pain reproduced pressure over the 
L4-L5 and L5-S1 facet joints on the right.  The assessment was 
moderately severe, moderately irritable, low back pain.  Signs 
and symptoms were consistent with right-sided facet pathology.  
The Veteran demonstrated poor dynamic stability of the trunk 
during movement of the arms and lower extremities. 

In April 2007, the Veteran began physical therapy treatment and a 
home exercise program for a six-week period, in order to increase 
his lumbar range of motion; to decrease his pain; and to 
demonstrate safe lifting and body mechanics for his employment.
 
In January 2008, the Veteran filed a claim for an increased 
disability rating, contending that he was experiencing problems 
with pain and stiffness due to his low back disability; and that 
walking had become difficult, especially with his job as a 
mailman on delivery.

X-rays taken of the lumbar spine in January 2008 revealed fairly 
marked degenerative disc disease between L5 and the transitional 
vertebra with narrowing of the disc space, osteophyte formation, 
and a vacuum disc sign.  Mild degenerative disc disease was noted 
at L4-L5, L3-L4, L2-L3, and L1-L2.

The Veteran underwent a VA examination in March 2008.  He 
reported that his back condition had worsened without any 
specific incident; and reported that right leg numbness had begun 
about a year or so ago, and was intermittent.  He also claimed 
fecal incontinence with occasional leakage.  Current daily 
symptoms included decreased motion, stiffness, weakness, and 
pain.  Flare-ups occurred every two or three weeks, and lasted 
for hours.  The Veteran reported that his responsibility for 
heavy lifting at work had been shifted to other workers.

Examination of the thoracic sacrospinalis revealed pain with 
motion and weakness.  The motor examination revealed active 
movement against full or some resistance; muscle tone was normal.  
Deep tendon reflexes were normal, except knee jerks were 
hypoactive.  There was no muscle spasm or atrophy.  There was a 
reduction of pain to pin prick on the right and it was reported 
the peripheral nerve affected was in the right calf.  There was 
no objective evidence of loss of sphincter control reported.  
Range of motion of the thoracolumbar spine was to 70 degrees on 
flexion; to 25 degrees on extension; to 30 degrees on lateral 
bending to each side; and to 30 degrees on rotation to the right 
and to the left.  The examiner noted pain on motion, and after 
repetitive use.

Significant effects of the Veteran's lumbar spine degenerative 
disc disease were noted on his usual occupation as a mailman.  
The Veteran had been assigned different duties, and had increased 
absenteeism.  He reportedly lost approximately one week of time 
from work in the last 12-month period.  Activities of daily 
living were modified or curtailed due to his back condition.
  
In April 2009, the Veteran's employer indicated that the Veteran 
had unscheduled sick leave several times a year due to his back 
condition; and that during the last holiday season, the Veteran 
required both an hour and weight restriction.

VA treatment records, dated in April 2009, reflect that the 
Veteran reported occasionally getting a flare-up of low back 
pain, and that he would take a day off from work.  This usually 
happened about every three months.      

VA treatment records, dated in November 2009, reflect that the 
Veteran's treating physician again placed weight and hour 
restrictions on the Veteran's work duties for the holiday season.  
The Veteran also reported a chronic low level of back pain, and 
that there were days when he could not walk with his daughter 
after working because of low back pain.

The Veteran underwent another VA examination in January 2010.  He 
reported his symptoms have steadily worsened, and that he began 
getting dull pain down his right leg approximately three years 
ago.  The Veteran took medication for pain, and had no spinal 
surgery.  He worked as a mailman for the last ten years, and was 
given a profile against lifting over 20 to 25 pounds.  The 
Veteran reported having no incapacitating episodes of spine 
disease.  He was unable to walk more than a few yards.  The onset 
of pain with walking started during the last two years.  There 
were no complaints or findings of fecal incontinence.   

On examination, there were no objective abnormalities of the 
thoracic sacrospinalis.  Neither muscle spasm, nor tenderness, 
nor guarding severe enough to be responsible for abnormal gait or 
spinal contour were noted.  Detailed motor examination was 
normal; there was no muscle atrophy.  Deep tendon reflexes were 
normal.  There were no complaints or findings of any 
radiculopathy.  Range of motion of the thoracolumbar spine was to 
65 degrees on flexion; to 14 degrees on extension; to 20 degrees 
on lateral bending to each side; and to 25 degrees on rotation to 
the right and to the left.  The examiner noted pain on motion, 
and after repetitive use.  X-rays revealed continued degenerative 
disc disease at all levels of the lumbar spine-most marked 
between L5 and the transitional vertebrae, and not much change 
from previous examination.  Degenerative change articulations 
were also noted of the lower lumber spine.
 
In June 2010, the Veteran testified that his service-connected 
back disability had limited his ability to carry things, such as 
packages weighing over 15 pounds, on a routine basis.  He had 
both weight restrictions and an hour restriction, in terms of 
number of hours working per day, at his job.  The Veteran 
reported that his boss allowed him to work no more than 8.6 to 9 
hours.  The Veteran also testified that he had a dull pain that 
shot down his right buttocks to his leg and foot, and that he 
took medication for the pain.  The Veteran testified that he 
dragged his foot and stumbled a lot, but no surgery had been 
recommended.  He also drove from mailbox to mailbox, and had 
physical therapy.

In this case, the evidence shows that the Veteran could flex his 
thoracolumbar spine beyond 30 degrees.  Painful motion was noted.  
Muscle spasm was absent, and there was no ankylosis of the lumbar 
spine.  His disability, thus, does not meet the criteria for a 
disability rating in excess of 20 percent under the general 
rating formula.  38 C.F.R. §§ 4.7, 4.21.

There is no record of doctor-prescribed bed rest.  The evidence, 
therefore, does not show incapacitating episodes.  Hence, there 
is no basis for a disability evaluation in excess of 20 percent 
for the Veteran's intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2010).

Thus, the weight of the evidence is against the grant of a 
disability rating in excess of 20 percent, based on orthopedic 
findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2010).

In this case, the Veteran also has described some sensory deficit 
in the right lower extremity, which caused him to stumble and 
limited his ability to walk during the past few years.  The Board 
finds the Veteran's testimony to be credible.

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve of the lower extremity.  A 20 
percent evaluation is warranted for moderate incomplete paralysis 
of the sciatic nerve of the lower extremity.  A 40 percent 
evaluation is warranted for moderately severe incomplete 
paralysis of the sciatic nerve of the lower extremity.  A 60 
percent evaluation is warranted for severe incomplete paralysis, 
with marked muscular atrophy, of the sciatic nerve of the lower 
extremity.  An 80 percent evaluation is warranted for complete 
paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total paralysis is 
due to the varied level of the nerve lesion or to partial nerve 
regeneration.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the 
foot dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In this case, there have been no reports of loss of reflexes or 
muscle atrophy.  No examiner has found significant neurological 
deficits.  Based on the March 20, 2008 VA examination showing 
some deficit and the Veteran's credible testimony, and resolving 
doubt in favor of the Veteran, a separate 10 percent disability 
rating is warranted for mild incomplete paralysis of the sciatic 
nerve of the right lower extremity.  38 C.F.R. §§ 4.123, 4.124 
(2010).  The Board notes that the Veteran has undergone some 
physical therapy.  There is no indication that incomplete 
paralysis of the sciatic nerve of the right lower extremity is 
more than mild to warrant an increased disability rating.  
Moreover, the neurological examination on January 29, 2010 
revealed normal findings, with no subjective or objective signs 
of radiculopathy.  While the Veteran is competent to describe 
numbness and weakness in the lower extremities, the lack of 
complaints on the recent examination contradicts his descriptions 
and the lack of objective evidence on neurological testing 
supports a finding that there is no current radiculopathy of a 
compensable nature.  Accordingly, there is no basis to continue 
the 10 percent rating after that date.  

Lastly, there is no showing that the Veteran's service-connected 
disability has resulted in so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability has 
not been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular standards.  
The Veteran has reported approximately one week of lost time from 
work during the past year, and no other economic impact from the 
disability.  There is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined above, 
the criteria for referral for consideration of an extraschedular 
rating have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

Where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings is permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is in favor of a separate 10 percent disability 
evaluation for associated mild, incomplete paralysis of the 
sciatic nerve of the right lower extremity, for the period from 
March 20, 2008 to January 29, 2010, in addition to the currently 
assigned 20 percent disability rating based on orthopedic 
findings.




ORDER

An increased rating for degenerative disc disease of the lumbar 
spine based on orthopedic findings is denied.

For the period from March 20, 2008 to January 29, 2010, a 
separate 10 percent disability rating for associated mild, 
incomplete paralysis of the sciatic nerve of the right lower 
extremity is allowed, subject to the pertinent legal authority 
governing the payment of monetary awards.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


